The Court having determined that the Appellate Division did not address all of the issues petitioners argued before the Tax Court because petitioners inadvertently identified certain issues as not having been raised below,
And good cause appearing;
IT IS ORDERED that the petition for certification is granted, and the matter is summarily remanded to the Appellate Division *599for consideration of the additional issues that were raised by petitioners and rejected by the Tax Court.
Jurisdiction is not retained.